     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 1 of 14 PageID #:119




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

SAQUAN M. GHOLAR,

                        Plaintiff,

         v.                                            Case No. 1:18-cv-04773

NORFOLK SOUTHERN                                       Honorable Robert M. Dow, Jr.
CORPORATION,
                                                       Magistrate Judge Mary M. Rowland
                        Defendant.

                                     AGREED PROTECTIVE ORDER

         Defendant, Norfolk Southern Corporation (“Defendant”) and Plaintiff Saquan M. Gholar

(“Plaintiff”), collectively the “parties,” have agreed to the terms of this Order; accordingly, it is

ORDERED:

         1.        Scope. All materials produced or adduced in the course of discovery, including,

but not limited to, documents produced in response to any Court Order, initial disclosures,

responses to discovery requests, deposition testimony and exhibits, and information derived

directly therefrom (hereinafter collectively “documents”), shall be subject to this Order

concerning Confidential Information as defined below. This Order is subject to the Local Rules

of this District and the Federal Rules of Civil Procedure on matters of procedure and calculation

of time periods.

         2.        Confidential Information. As used in this Order, “Confidential Information”

means information designated as “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

by the producing party that falls within one or more of the following categories: (a) information

prohibited from disclosure by statute; (b) information that reveals trade secrets; (c) research,

technical, commercial or financial information that the party has maintained as confidential; (c)



55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 2 of 14 PageID #:120




medical information concerning any individual; (e) personal identity information; (f) income tax

returns (including attached schedules and forms), W-2 forms and 1099 forms; or (g) personnel or

employment records of a person who is not a party to the case. Information or documents that are

available to the public may not be designated as Confidential Information.

         3.        Designation.

                    (a)       A party may designate a document as Confidential Information for

protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

PROTECTIVE ORDER” on the document, discovery responses, and/or on all copies in a manner

that will not interfere with the legibility of the document. As used in this Order, “copies”

includes electronic images, duplicates, extracts, summaries or descriptions that contain the

Confidential Information. The marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE

ORDER” shall be applied prior to or at the time that the documents are produced or disclosed.

Applying the marking “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” to a

document does not mean that the document has any status or protection by statute or otherwise

except to the extent and for the purposes of this Order. Any copies that are made of any

documents marked “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” shall also be

so marked, except that indices, electronic databases or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. To the extent that a

document is produced in native format and is not capable of being marked with

“CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER” the party producing such material

may inform the opposing party or parties that such information constitutes confidential

information through a cover page to immediately proceed the document or by other means



                                                      2
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 3 of 14 PageID #:121




mutually agreed to by the parties.

                   (b)        The designation of a document as Confidential Information is a

certification by an attorney or producing party that the document contains Confidential

Information as defined in this order.

         4.        Depositions.

         Unless all parties agree on the record at the time the deposition testimony is taken, all

deposition testimony taken in this case shall be treated as Confidential Information until the

expiration of the following: No later than the fourteenth day after the transcript is delivered to

any party or the witness, and in no event later than 60 days after the testimony was given, within

this time period, a party may serve a Notice of Designation to all parties of record as to specific

portions of the testimony that are designated Confidential Information, and thereafter only those

portions identified in the Notice of Designation shall be protected by the terms of this Order. The

failure to serve a timely Notice of Designation shall waive any designation of testimony taken in

that deposition as Confidential Information, unless otherwise ordered by the Court. Designations

may be made during the deposition on the record as well, but must be followed by a documented

request for designation no later than the fourteenth day after the transcript is delivered.

         5.        Protection of Confidential Material.

                   (a)        General Protections. Confidential Information shall not be used or

disclosed by the parties, counsel for the parties or any other persons identified in subparagraph

(b) for any purpose whatsoever other than in this litigation, including any appeal thereof.

                   (b)        Limited Third-Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any Confidential Information to any third person or

entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following



                                                       3
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 4 of 14 PageID #:122




categories of persons may be allowed to review Confidential Information:

                              (1)    Counsel. Counsel for the parties and employees of counsel who

                              have responsibility for the action;

                              (2)    Parties. Individual parties and employees of a party but only to

                              the extent Defendant’s in-house counsel or counsel of record determines in

                              good faith that the employee’s assistance is reasonably necessary to the

                              conduct of the litigation in which the information is disclosed;

                              (3)    The Court and its personnel;

                              (4)    Court Reporters and Recorders. Court reporters and recorders

                              engaged for depositions;

                              (5)    Contractors. Those persons specifically engaged for the limited

                              purpose of making copies of documents or organizing or processing

                              documents, including outside vendors hired to process electronically

                              stored documents;

                              (6)    Consultants and Experts. Consultants, investigators, or experts

                              employed by the parties or counsel for the parties to assist in the

                              preparation and trial of this action but only after such persons have

                              completed the certification contained in Attachment A, Acknowledgment

                              of Understanding and Agreement to Be Bound;

                              (7)    Witnesses at depositions. During their depositions, witnesses in

                              this action to whom disclosure is reasonably necessary. Witnesses shall

                              not retain a copy of documents containing Confidential Information,

                              except witnesses may receive a copy of all exhibits marked at their



                                                         4
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 5 of 14 PageID #:123




                              depositions in connection with review of the transcripts. Pages of

                              transcribed deposition testimony or exhibits to depositions that are

                              designated as Confidential Information pursuant to the process set out in

                              this Order must be separately bound by the court reporter and may not be

                              disclosed to anyone except as permitted under this Order.

                              (8)    Author or recipient. The author or recipient of the document (not

                              including a person who received the document in the course of litigation);

                              and

                              (9)    Others by Consent. Other persons only by written consent of the

                              producing party or upon order of the Court and on such conditions as may

                              be agreed or ordered.

                    (c)       Control of Documents. Counsel for the parties shall make reasonable

efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

shall maintain the originals of the forms signed by persons acknowledging their obligations

under this Order for a period of three years after the termination of the case.

         6.        Inadvertent Failure to Designate. An inadvertent failure to designate a

document as Confidential Information does not, standing alone, waive the right to so designate

the document; provided, however, that a failure to serve a timely Notice of Designation of

deposition testimony as required by this Order, even if inadvertent, waives any protection for

deposition testimony. If a party designates a document as Confidential Information after it was

initially produced, the receiving party, on notification of the designation, must make a reasonable

effort to assure that the document is treated in accordance with the provisions of this Order. No

party shall be found to have violated this Order for failing to maintain the confidentiality of



                                                        5
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 6 of 14 PageID #:124




material during a time when that material has not been designated Confidential Information, even

where the failure to so designate was inadvertent and where the material is subsequently

designated Confidential Information.

         7.        Filing of Confidential Information. This Order does not, by itself, authorize the

filing of any document under seal. Any party wishing to file a document designated as

Confidential Information in connection with a motion, brief or other submission to the Court

must comply with the Court’s Standing Order and LR 26.2.

         8.        No Greater Protection of Specific Documents. Except on privilege grounds not

addressed by this Order, no party may withhold information from discovery on the ground that it

requires protection greater than that afforded by this Order unless the party moves for an order

providing such special protection.

         9.        Challenges by a Party to Designation as Confidential Information. The

designation of any material or document as Confidential Information is subject to challenge by

any party. The following procedure shall apply to any such challenge.

                   (a)        Meet and Confer. A party challenging the designation of Confidential

Information must do so in good faith and must begin the process by conferring directly with

counsel for the designating party. In conferring, the challenging party must explain the basis for

its belief that the confidentiality designation was not proper and must give the designating party

an opportunity to review the designated material, to reconsider the designation, and, if no change

in designation is offered, to explain the basis for the designation. The designating party must

respond to the challenge within five (5) business days.

                   (b)        Judicial Intervention. A party that elects to challenge a confidentiality

designation may file and serve a motion that identifies the challenged material and sets forth in



                                                        6
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 7 of 14 PageID #:125




detail the basis for the challenge. Each such motion must be accompanied by a competent

declaration that affirms that the movant has complied with the meet and confer requirements of

this procedure. The burden of persuasion in any such challenge proceeding shall be on the

designating party. Until the Court rules on the challenge, all parties shall continue to treat the

materials as Confidential Information under the terms of this Order.

         10.       Action by the Court. Applications to the Court for an order relating to materials

or documents designated Confidential Information shall be by motion. Nothing in this Order or

any action or agreement of a party under this Order limits the Court’s power to make orders

concerning the disclosure of documents produced in discovery or at trial.

         11.       Use of Confidential Documents or Information at Trial. Nothing in this Order

shall be construed to affect the use of any document, material, or information at any trial or

hearing. A party that intends to present or that anticipates that another party may present

Confidential Information at a hearing or trial shall bring that issue to the Court’s and parties’

attention by motion or in a pretrial memorandum without disclosing the Confidential

Information. The Court may thereafter make such orders as are necessary to govern the use of

such documents or information at trial.

         12.       Confidential Information Subpoenaed or Ordered Produced in Other

Litigation.

                   (a)        If a receiving party is served with a subpoena or an order issued in other

litigation that would compel disclosure of any material or document designated in this action as

Confidential Information, the receiving party must so notify the designating party, in writing,

immediately and in no event more than three court days after receiving the subpoena or order.

Such notification must include a copy of the subpoena or court order.



                                                        7
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 8 of 14 PageID #:126




                   (b)        The receiving party also must immediately inform in writing the party

who caused the subpoena or order to issue in the other litigation that some or all of the material

covered by the subpoena or order is the subject of this Order. In addition, the receiving party

must deliver a copy of this Order promptly to the party in the other action that caused the

subpoena to issue.

                   (c)        The purpose of imposing these duties is to alert the interested persons to

the existence of this Order and to afford the designating party in this case an opportunity to try to

protect its Confidential Information in the court from which the subpoena or order issued. The

designating party shall bear the burden and the expense of seeking protection in that court of its

Confidential Information, and nothing in these provisions should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another court. The

obligations set forth in this paragraph remain in effect while the party has in its possession,

custody or control Confidential Information by the other party to this case.

         13.       Production of Privileged Material.

                   (a)        The production of Privileged Material is not a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding.

                   (b)        Upon written notification from the Producing Party to the Receiving Party

identifying disclosed Privileged Material, the Receiving Party shall not review the disclosed

Privileged Material in any respect; shall within seven days return, sequester, delete or destroy all

copies of the disclosed Privileged Material (including any and all work-product containing such

Privileged Material); shall take reasonable steps to retrieve such Privileged Material if the

Receiving Party disclosed it before being notified; and shall make no further use of such

Privileged Material (or work product containing such Privileged Material).



                                                        8
55139273v.1 / 012023-000027
     Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 9 of 14 PageID #:127




         (c)       If the Receiving Party receives documents, ESI, or other forms of information

from the Producing Party that, upon inspection or review, appears in any respect to contain or

constitute potentially Privileged Material, the Receiving Party shall immediately stop review of

such information, promptly sequester the potentially Privileged Material, and immediately

identify the potentially Privileged Material to the Producing Party.

         (d)       The Receiving Party may object to the Producing Party’s designation of disclosed

information as Privileged Material by providing written notice of such objection within seven

days of its receipt of a written demand for the return of the disclosed Privileged Material. The

Parties must meet and confer in good faith in an attempt to resolve any dispute regarding the

designation of information as Privileged Material. If the Parties are unable to resolve any such

dispute, the issue shall be resolved by the Court after an in camera review of the disclosed

Privileged Material. However, the Receiving Party agrees not to argue in connection with a

dispute over Privileged Material that the information may not have been reviewed by the

Producing Party prior to its disclosure or that the Producing Party did not take reasonable steps to

prevent disclosure. Pending resolution of any such dispute by the Court, the Receiving Party

shall not review and shall not use the disclosed Privileged Material in any respect.

         (e)       This Order shall be interpreted to provide the maximum protection allowed by

law. Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a

review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

         14.       Challenges by Members of the Public to Sealing Orders. A party has a right to

challenge the sealing of particular documents that have been filed under seal, and the party

asserting confidentiality will have the burden of demonstrating the propriety of filing under seal.



                                                   9
55139273v.1 / 012023-000027
    Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 10 of 14 PageID #:128




          15.      Obligations on Conclusion of Litigation.

                   (a)        Order Continues in Force. Unless otherwise agreed or ordered, this

Order shall remain in force after dismissal or entry of final judgment not subject to further

appeal.

                   (b)        Obligations at Conclusion of Litigation. Within thirty days after

dismissal or entry of final judgment not subject to further appeal, all Confidential Information

and documents marked or deemed “CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER”

under this Order, including copies as defined in ¶ 3(a), shall be returned to the producing party

unless: (1) the document has been offered into evidence or filed without restriction as to

disclosure; or (2) as to documents bearing the notations, summations, or other mental

impressions of the receiving party, that party destroys the documents and certifies to the

producing party that it has done so.

                   (c)        Retention of Work Product and one set of Filed Documents.

Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

attorney work product, including an index that refers or relates to designated Confidential

Information so long as that work product does not duplicate verbatim substantial portions of

Confidential Information, and (2) one complete set of all documents filed with the Court

including those filed under seal. Any retained Confidential Information shall continue to be

protected under this Order. An attorney may use his or her work product in subsequent litigation,

provided that its use does not disclose or use Confidential Information.

                   (d)        Deletion of Documents filed under Seal from Electronic Case Filing

(ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

Court.



                                                      10
55139273v.1 / 012023-000027
    Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 11 of 14 PageID #:129




         16.       Order Subject to Modification. This Order shall be subject to modification by

the Court on its own initiative or on motion of a party or any other person with standing

concerning the subject matter.

         17.       No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery.

Nothing herein shall be construed or presented as a judicial determination that any document or

material designated Confidential Information by counsel or the parties is entitled to protection

under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the

Court may rule on a specific document or issue.

         18.       Persons Bound. This Order shall take effect when entered and shall be binding

upon all counsel of record and their law firms, the parties, and persons made subject to this Order

by its terms.

         So Ordered.

Dated: April 1, 2019

                                                       ____________________________________
                                                       U.S. DISTRICT JUDGE




 WE SO MOVE
 and agree to abide by the terms of this Order


 NORFOLK SOUTHERN CORPORATION                     SAQUAN M. GHOLAR


 By /s/Danielle M. Kays                           By /s/ Jill M. Willis
        One of Its Attorneys                         His Attorney

 Christopher J. DeGroff                           Jill M. Willis, Esq.
 cdegroff@seyfarth.com                            Law Office of Jill M. Willis
 Erin Dougherty Foley                             3628 South King Drive
                                                  Chicago, IL 60653

                                                  11
55139273v.1 / 012023-000027
    Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 12 of 14 PageID #:130




 edfoley@seyfarth.com                    (847) 826-5284
 Danielle M. Kays                        Jillwillis.law@gmail.com
 dkays@seyfarth.com
 Seyfarth Shaw LLP
 233 S. Wacker Drive, Suite 8000
 Chicago, IL 60606-6448
 (312) 460-5000




                                         12
55139273v.1 / 012023-000027
    Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 13 of 14 PageID #:131




                                         ATTACHMENT A

                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

SAQUAN M. GHOLAR,

                        Plaintiff,

         v.                                            Case No. 1:18-cv-04773

NORFOLK SOUTHERN                                       Honorable Robert M. Dow, Jr.
CORPORATION,
                                                       Magistrate Judge Mary M. Rowland
                        Defendant.


                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

         The undersigned hereby acknowledges that he/she has read the Confidentiality Order

dated ___________________ in the above-captioned action and attached hereto, understands the

terms thereof, and agrees to be bound by its terms. The undersigned submits to the jurisdiction of

the United States District Court for the Northern District of Illinois in matters relating to the

Confidentiality Order and understands that the terms of the Confidentiality Order obligate the

parties, including their designated representatives or their assigns, and him/her to use materials

designated as Confidential Information in accordance with the Order solely for the purposes of

the above-captioned action, and not to disclose any such Confidential Information to any other

person, firm or concern.

         The undersigned acknowledges that violation of the Confidentiality Order may result in

penalties for contempt of court.


          Name:

          Job Title:


                                                  13
55139273v.1 / 012023-000027
    Case: 1:18-cv-04773 Document #: 28 Filed: 04/01/19 Page 14 of 14 PageID #:132




          Employer:

          Business Address:

          Date:                        Signature:




                                         14
55139273v.1 / 012023-000027
